STONE, J.,
dissenting.
I would reverse. In my judgment, Borta’s arrest was not valid. It is undisputed that the customs agents simply assumed that Borta was the third man for whom they were looking. Although the address they had was for building 8090, Borta lived, and was arrested, in building 8040. The agents had no basis to assume there was any relationship between Borta and the two men he was seen briefly talking with at the residential complex, and when the conversation ended, he did not leave with them. The agent did not get a good look at Borta’s face until after his arrest, the agent relying on his judgment that Borta looked Romanian. No effort was made to determine whether Borta’s apartment was Panaipescu’s. In short, no effort was made to identify Borta as Pa-naipescu before the arrest. The agent acknowledged that they look nothing alike, *1264Borta weighing 140 pounds and Panaipes-cu, 250 pounds. I would, therefore, conclude that it is an abuse of discretion to find the identification reasonable.